OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, without costs, and the judgment of Special Term dismissing the proceeding reinstated.
. The proceeding seeks validation of the petition designating Matthew F. McHugh as Liberal Party candidate for Congress in the 27 th Congressional District. No question as to the timeliness of the proceeding has been raised. Petitioners’ attorney conceded on argument, however, that the petition was in fact invalid. Inasmuch as a petition to validate searches the record, and petitioners cannot establish the validity of the nominating petition, the proceeding must be dismissed.
*816Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order reversed, without costs, and the judgment of Supreme Court, Albany County, reinstated in a memorandum.